Per Curiam:

The principal claim of error in this case is that there is no sufficient evidence to sustain the verdict. It was an action by the wife against her husband’s father to recover of him’her damages occasioned by the alienation of her husband’s affections, by reason of the malicious acts and words of the father. Necessarily in such a case very little of direct evidence can be adduced. Much must be left to deduction. We find in the evidence sufficient to sustain the conclusions arrived at by the jury.
It is further claimed that the court erred in the admission and rejection of evidence. All of these claims have been carefully investigated, but no prejudicial error is revealed.
The judgment will be affirmed.